IN THE UNITED STATES COURT OF APPEALS

                                                    FOR THE FIFTH CIRCUIT


                                                               No. 99-10261
                                                            (Summary Calendar)




SANDRA LENGYEL,

                                                                                              Plaintiff-Counter Defendant-Appellant,
versus

EVERMAN INDEPENDENT SCHOOL
DISTRICT; DAN POWELL,

                                                                                  Defendants-Counter Claimants-Appellees


                                         Appeal from the United States District Court
                                             for the Northern District of Texas
                                                USDC No. 4:97-CV-1014-E
                                                       June 19, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges

PER CURIAM:*

           Sandra Lengyel argues that the district court abused its discretion in awarding the defendants

attorney’s fees under 42 U.S.C. § 1988(b) because her claims were not frivolous and her suit was not

vexatious.

           Lengyel’s claims are frivolous because they are based on her untenable argument that she

would have been exempt from the withholding of federal taxes from her wages if the defendant school

district and superintendent had provided the Internal Revenue Service (IRS) with her “statement of


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
citizenship.” The federal regulations requires an employer to provide the IRS with a statement of

citizenship if it is necessary to prove that an individual is a United States citizen rather than a

nonresident alien from whom taxes are withheld at a 30% rate. See 26 C.F.R.

§ 1.1441-5(b).

       A statement of citizenship is not a valid withholding exemption certificate under 26 U.S.C.

§ 3402(n), and the IRS advised Lengyel of that fact. Lengyel was also advised by the IRS that the

school district was required to withhold taxes from her wages. Rather than challenging the IRS’s

position through any of the statutory procedures available to her, Lengyel chose to file a civil rights

action against the defendants despite knowledge that the defendants were merely complying with the

federal law.

       The district court did not abuse its discretion in determining that Lengyel’s claims were clearly

frivolous and that her suit was vexatious and a form of harassment. Therefore, the district court did

not err in awarding the defendants attorney’s fees and costs.

       The appeal is without arguable merit and thus frivolous. Because the appeal is frivolous, it

is DISMISSED. See Fifth Cir. Rule 42.2.

       APPEAL DISMISSED.




                                                  2